Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Farmer (20150123847).
Regarding clams 1 and 5, Farmer discloses a system for real time, fast, global asset tracking, the system comprising:
a server with a processor (location server, paragraph 0078), a memory (a server with position determination implies a memory and processor used), and a network interface, wherein the memory comprises a tracking application, where the tracking application directs the processor to:
receive a message including specific data from a tag (LPPM module 362 can also be configured to instruct the position determination module 366 to send the wireless measurements to a location server which can in turn determine the position of the mobile device 120)(position determination module sends measurement to server is a message)
determine a time search window based on the message received from the tag, perform an initial position search (once measurement sent to server, server can determine search window based on position uncertainty and time uncertainty, Abstract);
perform calculations for position and time, utilizing the time search window, the initial position search and satellite ephemeris information (also check paragraph 0074-0075, GNSS search window determination)(GNSS positioning implies use of ephemeris); and
display a position information of the tag (position displayed on a screen).
Regarding clams 2, 7, Farmer discloses a tag for real time global asset tracking, the tag comprising:
a microcontroller (210/220 in Fig. 2/3), a satellite communication subsystem (265 GNSS receiver), a navigation receiver, and at least one sensor (sensors 285), and a plurality of antennae (antenna 232, 272), wherein the tag is configured to receive GPS/GNSS data; and 
a memory (260, paragraph 0008) comprising an application (general purpose processor 210, Fig. 3), wherein the application directs the microcontroller to select one antenna from the plurality of antennae for use in satellite communication.
Regarding clams 3, 10, Farmer discloses wherein the tag further comprises a power management subsystem (managing power consumption, Abstract, paragraph 0031).
Regarding clams 4, 12, Farmer discloses further comprising a plurality of sensors, wherein the plurality of sensors comprises salt water sensors, accelerometers, pressure sensors, and microphones. (microelectromechanical systems (MEMS) sensors, magnetic sensors, compasses, paragraph 0035).
Regarding clam 6, Farmer discloses wherein the tag further comprises a satellite communication sub-system (Satellites 170 may be part of a Global Navigation Satellite System (GNSS), which may be the United States Global Positioning System (GPS), the European Galileo system, the Russian GLONASS system, or some other GNSS, Fig. 1, paragraph 0023).
Regarding clams 9, 11, Farmer discloses wherein the tag further comprises a navigation receiver (GNSS receiver 265, Fig. 2).

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY K LIU whose telephone number is (571)270-1338. The examiner can normally be reached on every M-F 10 AM to 6:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, please leave a voice message with application serial number and nature of call, a response within 24 hours can be expected during regular business days. Also, the Examiner’s supervisor Vladimir Magloire can be reached at (571)270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-270-2338.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HARRY K LIU/Primary Examiner, Art Unit 3648                                                                                                                                                                                                        Tel:   	(571) 270-1338
Fax: 	(571) 270-2338
Email: harry.liu@uspto.gov